ep rat l department of the treasury internal_revenue_service washington d c government entities division oct uniform issue list legend taxpayer a amount employer a aeemeenrerey a gettin a rrewtenneneanentente financia institulion a r trtstssererertesse trenerutntninnasnnaes plan x account a treeneennenenennanens irab a rrenitninitadaanbined dear tree this is in response to your request dated ‘ as supplemented by correspondence dated saeeeeras in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested ‘taxpayer a asserts that failure to accomplish a rollover of amount within the 60-day period prescribed by sec_402 of the code was due to mistake made by financial_institution a taxpayer a further represents that amount has not been used for any other purpose at the time of severance_from_employment with employer a taxpayer a was entitled to take a distribution of the vested account balance in plan x which totaled amount taxpayer a elected to roll the funds from plan x into an ra with financial_institution a plan x rolled over amount to account a with financial_institution a on financial_institution a has submitted a letler stating thal its representative failed to give ‘taxpayer a determined later that account a info which amount had been rolled over was opened as a non-ira account due to a mistake made by a representative of financial_institution a financial_institution a the requisite instructions to open an ira account to receive the rollover and instead financial_institution a opened a non-ira account upon recognizing the mistake taxpayer a opened ira b with financial_institution a for the purpose of rolling amount over from account a afler receiving a ruling from the internal_revenue_service service waiving the 60-day rollover requirement based on the above facts and representations you request a ruling that the service waive the 80-day rollover requirement contained in sec_402 c of the code with respect to the distribution of amount in this instance sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distrioution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 c '3 a states that such rollover must be accomplished within days following the day on which the distribute received the properly an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 c b of the code provides in relevant part 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 b of the code that the secretary may waive the sec_401 a '31 of the code provides the rules for governing direct transfers of eligible rollover distributions sec_1 a of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible retirement pian in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities rev_proc r date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 c of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with assertion that failure to accomplish a timely rollover was caused by an error on the part of financial_institution a in establishing account a as a non-ira account therefore pursuant to sec_402 c3 b of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from plan x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount into provided all other requirements of sec_402 of another qualified_plan or rollover ira the code except the 60-day requirement are mel with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_402 of the code no opinion is expressed as fo the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this fetter is directed only to the taxpayer who requested it provides that it may not be used or cited as precedent sec_6110 k of the code a copy of this letter_ruling has been sent lo your authorized representative pursuant to a power of attomey on file in this office mf you wish to inquire about this ruling please contact identification_number at ce please address all correspondence to sincerely yours cnn wathoes carlton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
